Citation Nr: 1230868	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-29 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date prior to February 13, 1997 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to October 1990.  

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2008 rating decision of the St. Petersburg Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  In a November 1998 decision, the Board granted an effective date of February 13, 1997 for an award of a TDIU.  The Board denied an effective date earlier than February 13, 1997.  It was held that evidence showed he had been undergoing schooling prior to that, had been receiving workmen's compensation, and had been working full time during part of the earlier period.  Unemployability was held to have been first established by the outpatient record of February 13, 1997.

2.  The Veteran's current claim is an impermissible freestanding claim for an earlier effective date and an appropriate motion for clear and unmistakable error (CUE) or reconsideration has not been filed.  Prior Board decisions and rating actions that assigned effective dates were not appealed and became final.


CONCLUSION OF LAW

The criteria for dismissal of the appeal for entitlement to an effective date prior to February 13, 1997, for the for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU) have been met due to the failure to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 &Supp. 2011); 38 C.F.R. §§ 20.200, 20.201 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that the provisions of the VCAA are not applicable to this claim because it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

Nonetheless, the Board finds that VA met the VCAA requirements.  By way of a notice letter sent to the Veteran in January 2008, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  The claim was then subsequently adjudicated in the May 2008 rating decision.  The Board notes that the January 2008 letter primarily presented the criteria governing assignment of effective dates for an award of service connection.  However, through his contentions, the Veteran has shown a general understanding of the requirements for assigning an effective date for a TDIU rating, including the importance of showing when his TDIU claim was first filed and when he first became unemployable due to service connected disability.  Given this demonstration of actual knowledge, the Board finds that the Veteran was not prejudiced by the notice error.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to his claim, he is not prejudiced by VA's failure to satisfy the duty to notify). 
  
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

In a June 1997 rating decision, the RO granted a TDIU rating and assigned an effective date of February 18, 1997.  

In an April 1998 statement, the Veteran indicated that the effective date of the TDIU rating should be May 19, 1992.  He noted that at a March 1993 hearing, the subject of his unemployability was discussed and he was advised by the hearing officer to complete a claim form.  The DAV representative and the Veteran completed the form and it was then given to the hearing officer.  
In a November 1998 Board decision, the Board granted a slightly earlier effective date for a TDIU, dating back to February 13, 1997 but found that an effective date prior to this was not warranted.  The Board noted that the Veteran did not meet the schedular requirements for a TDIU.  Additionally, the Board found that although the Veteran claimed he had not worked since 1990, the record indicated that from 1990 to 1997, he was either in school, working full time, or collecting workmen's compensation benefits due to an on the job injury.  It was noted that no formal claim for unemployability was received before February 1997, and that there was no factual showing of entitlement until a VA outpatient note of February 13, 1997.  Accordingly, the Board could not conclude that the Veteran was unemployable due to his service-connected disabilities prior to February 13, 1997.  The Veteran did not appeal this decision or request reconsideration of it.  

In a May 1999 rating decision, the RO implemented the Board's grant of the earlier effective date for a TDIU.  There was no appeal of this action.

In an August 2000 decision, the Board granted an earlier effective date of December 12, 1991 for the 30 percent rating for the Veteran's service-connected postoperative residuals of right knee injury.  There was no appeal of this action, nor was it contended that he was unemployable at an earlier time.

In a September 2004 order, the Court of Appeals for Veterans Claims (Court), implemented a joint settlement agreement between VA and the Veteran, thus granting an earlier effective date of October 16, 1990 for assignment of a 10 percent rating for scar of the right index finger.  In a January 2005 rating decision, the RO implemented the Court order.  There was no disagreement with this action.

In an October 2005 rating decision, the RO granted an increased, 20 percent rating for residuals of an injury to the right hand to include the index, long, ring and little fingers, effective October 16, 1990.  As a result of this decision, the Veteran's combined rating for his service-connected disabilities was 50 percent effective October 16, 1990, 60 percent effective December 12, 1991, 70 percent effective May 19, 1992 and 80 percent from February 13, 1997.  He met the schedular requirements for TDIU as of December 12, 1991 (as the combined rating for his orthopedic disabilities of 60 percent could be considered one disability for TDIU purposes).

In an October 2006 statement, the Veteran asserted that the award of a TDIU should be granted back to 1990.  He indicated that a TDIU had been previously denied because he did not meet the schedular criteria.  He then contended that with the more recent earlier effective dates granted for some of his disability ratings, he did meet the TDIU schedular criteria as of 1990.  

In an August 2007 statement, the Veteran asserted that he felt that he should receive a TDIU rating from the date of his initial claim for disability, while he was awaiting discharge from service by the Medical Board.  

In June 2012 argument, the Veteran's representative asserted that the Veteran's right sciatica had never been service-connected despite having been diagnosed no later than October 1992.  Thus, since the Veteran had had an open claim for his back disability, this appeared to be clear and unmistakable error.  The representative also argued that clear and unmistakable error had occurred in consistently under-rating the Veteran's psychiatric disability; that the Veteran's pes planus should be service-connected; and that generally, the Veteran was unemployable as of the date of his discharge from service, thus warranting a TDIU rating from that date on both a schedular and extraschedular basis.  

III.  Law and Regulations

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3 .340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability (ies).  38 C.F.R. § 4.16(b).  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1),(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300   (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that freestanding claims for an earlier effective date are impermissible. 

Any party to a Board decision can make a motion to have the decision revised or reversed on the grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a) , 20.1401(b). 

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable Department of Veterans Affairs file number; and the date of the Board decision to which the motion relates.  38 C.F.R. § 20.1404(a).  The motion must set forth clearly and specifically the alleged clear and unmistakable error or errors in the Board decision.  38 C.F.R. § 20.1404(b) . 

IV.  Analysis

The Veteran's service connected disabilities include major depressive disorder, rated 10% from October 16, 1990 and 50% from October 27, 1998, lumbosacral strain, rated 10% from October 16, 1990, 20 percent from May 19, 1992 and 40% from February 13, 1997; postoperative residuals of right knee injury, rated 10% from October 16, 1990 and 30% from December 12, 1991, residuals of an injury to the right hand, to included the index, long, ring and little fingers, rated 20% from October 16, 1990, tender scar of the distal aspect of the right index finger, rated 10% effective October 16, 1990 and mixed headaches, rated 10% from October 16, 1990.   

The pertinent combined rating percentages for the Veteran's service connected disabilities are 50% from October 16, 1990, 60% from December 12, 1991, 70% from May 19, 1992 and 80% from February 13, 1997.  As noted above, after the October 2005 rating decision, the Veteran met the schedular criteria for a TDIU rating as of  December 12, 1991 (as the combined rating for his orthopedic disabilities of 60 percent could be considered one disability for TDIU purposes).  See 38 C.F.R. § 4.16(a)(3).
 
A TDIU rating has already been granted effective February 13, 1997 but the Veteran contends that the effective date should be October 16, 1990.  Notably, the Veteran did not appeal the November 1998 Board decision assigning the existing effective date.  Thus, that decision is final.  38 U.S.C.A. § 7104.  Further, subsequent rating actions were also unappealed and the unemployability was not raised.  Consequently, the Veteran's current claim, initially brought up in January 2006 and re-asserted in August 2007, amounts to a freestanding claim for an earlier effective date.  Accordingly, it is invalid.  Rudd, 20 Vet. App. 296, 299-300 (2006).  

It is noted that at the time of the November 1998 Board decision that denied an earlier effective date than February 23, 1997, for a TDIU that the analysis went beyond just consideration of the schedular criteria.  While the Board did not that, at that time, he did not meet the schedular criteria, further analysis was made.  It was also indicated that in the period of time from service and prior to February 23, 1997, evidence on file indicated that the appellant had undergone some full, and then part time schooling, had participated in some full time employment, and had for a period of time received workmen's compensation.  Thus, it was concluded, at the time of the Board decision, that prior to the February 23, 1997 outpatient note on file, it was not factually demonstrated that he was unemployable due to service connected disabilities.  The changing of the schedular ratings does not alter the fact that during this time he was either in school or working, regardless of the ratings assigned.

The Veteran's representative has very generally asserted clear and unmistakable error in relation to the ratings assigned for the Veteran's psychiatric disability and based on the Veteran's sciatica not being considered as part of his low back disability.   However, these assertions are not clear or specific enough to constitute a motion for clear and unmistakable error in the November 1998 Board decision or any other potentially pertinent Board or rating decision.  In particular, the representative did not provide the date of any specific decision involving the alleged errors pertaining to the back and psychiatric disabilities.  38 C.F.R. § 20.1404(a), (b).  The Board also notes that a motion for reconsideration of the November 1998 Board decision (or any other potentially pertinent Board decision) has not been filed by the Veteran or his representative.  38 C.F.R. § 20.1001.  

Accordingly, given that the November 1998 Board decision is final; given that Veteran's current claim is an impermissible freestanding claim for an earlier effective date; and given that an appropriate motion for CUE or reconsideration has not been filed,  dismissal of the claim is warranted.


ORDER

The claim for an effective date prior to February 13, 1997 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU) is dismissed.   


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


